This is an appeal from a felony conviction in the District Court of the Thirty-fourth District of El Paso County. *Page 403 
The Assistant Attorney General has filed a motion to dismiss the appeal because of a defective recognizance. The recognizance does not bind the appellant to abide by the decision of the Court of Criminal Appeals of Texas. Lindsey v. State, 59 Tex. Crim. 273. Nor does the same show the court in which the accused was tried. Hughes v. State, 62 Tex.Crim. Rep.. Nor does said recognizance follow the form prescribed by our statutes. See Art. 903, C.C.P.; Black v. State, 68 Tex.Crim. Rep., 151 S.W. Rep., 1053.
The motion of the Assistant Attorney General will be sustained, and the appeal dismissed.
Dismissed.